                                       The City of New York
JAMES E. JOHNSON                     LAW DEPARTMENT                                   Rebecca G. Quinn
Corporation Counsel                  LABOR & EMPLOYMENT LAW                        Phone: (212) 356-4382
                                               DIVISION                              Fax: (212) 356-2439
                                       100 Church Street, 2nd Floor           Email: rquinn@law.nyc.gov
                                     NEW YORK, NEW YORK 10007




                                                                             July 2, 2020

BY ECF
Hon. Dora L. Irizarry
United States District Court Judge
Eastern District of New York


                       Re:   Washburn v. Kingsborough Community College, et al.
                             20-cv-00395 (DLI) (RLM)


Dear Judge Irizarry:

               I write to inform the court that the Office of the Corporation Counsel now
represents the individual defendant James Capozzi in this matter. As such, Mr. Capozzi
respectfully seeks to join in Defendants’ Motion to Dismiss pursuant to Rule 12(b)(6) filed on
June 3, 2020 (Dkt. No. 24).

              Thank you for your consideration of this matter.



                                                               Respectfully submitted,


                                                                             /s/
                                                               Rebecca G. Quinn
                                                               Assistant Corporation Counsel
cc:    Jillian T. Weiss, Esq. (By ECF)
       Law Office of Jillian T. Weiss, P.C.
       Attorney for Plaintiff
